Exhibit 99.1 Brunswick Corporation1 N. Field CourtLake Forest, IL Telephone 847.735.4700Facsimile 847.735.4750 www.brunswick.com Release: IMMEDIATE RELEASE Contact: Bruce Byots Vice President – Corporate and Investor Relations Phone: 847-735-4612 Contact: Daniel Kubera Director – Media Relations and Corporate Communications Phone: 847-735-4617 Email: daniel.kubera@brunswick.com BRUNSWICK REPORTS THIRD QUARTER RESULTS CASH POSITION and LIQUIDITY INCREASED; PIPELINE and COMPANY INVENTORY REDUCED LAKE FOREST, Ill., Oct. 29, 2009 Brunswick Corporation (NYSE: BC) reported today results for the third quarter of 2009: · Total sales of $665.8 million were down 36 percent versus 2008, primarily the result of marine sales that dropped by 40 percent from year-ago levels. · A net loss of $114.3 million, or $1.29 per diluted share, which includes $0.32 per diluted share of restructuring charges, and $0.24 per diluted share of benefits from special tax items. · Cash totaled $624.1 million, up from the 2008 year-end balance of $317.5 million. · Pipeline reduction and inventory management strategies led to lower dealer inventory levels and company cash flow benefits, while having a negative impact on the company’s revenue and earnings. “We continue to make great strides in improving our overall liquidity position, reducing our marine dealer pipeline and executing our cost reduction program,” said Brunswick’s Chairman and Chief Executive Officer Dustan E.
